PER CURIAM.
A review and consideration of the factual circumstances in this case, as reflected in the briefs and record, demonstrates in our opinion the existence of genuine issues of material fact regarding whether the cause of death of plaintiff’s husband resulted from the negligence of the defendants. Giallanza v. Sands, 316 So.2d 77 (Fla.App.4th, 1975); Forrest v. Carter, 308 So.2d 141 (Fla.App.lst, 1975). Accordingly, the summary judgment is reversed and the cause remanded for further proceedings consistent herewith.
WALDEN, C. J., and MAGER and ALDERMAN, JJ., concur.